Citation Nr: 1028887	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-37 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury, with a rotator cuff tear, to include as 
secondary to the Veteran's service-connected knee and low back 
disorders.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from February 1977 to August 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The Board previously remanded this case in 
April 2009.

In December 2008, the RO received a medical expense report 
regarding dental expenses, in which the Veteran cited a 
"claim" for "full dental coverage as of 3-21-2007."  
This matter was referred back to the RO in April 2009, but 
no action appears to have been taken to date.  It is 
accordingly again referred back to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The United States Court of Appeals for Veterans Claims has 
determined that a remand by the Board confers upon a claimant, as 
a matter of law, the right to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

In its April 2009 remand, the Board instructed the RO/AMC to 
notify the Veteran of the provisions of 38 C.F.R. § 3.310 in 
conjunction with this claim, as the matter of secondary service 
connection had been raised by the record, and to afford him a VA 
examination specifically to directly address the question of 
secondary service connection.

This development, however, has not been accomplished to the 
Board's satisfaction.  A notice letter was furnished to the 
Veteran in May 2009, but it only addressed direct service 
connection, not secondary service connection.  Also, the Veteran 
was afforded a VA examination in March 2010, but the examiner 
failed to provide an etiology opinion.  Rather, the examiner 
noted that "this issue" could not be resolved "without mere 
speculation."  The examiner cited to the absence of treatment 
related to the right shoulder injury after a 2001 fall but 
appears to have not taken into account the Veteran's lay 
description of the incident.  For this reason, the absence of an 
opinion renders the examination report inadequate.  See Jones v. 
Shinseki, 23 Vet. App. 392 (2010).  On both counts, corrective 
action will need to be taken prior to a final Board decision on 
the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim for service connection 
for residuals of a right shoulder injury, 
with a rotator cuff tear.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  Specifically, the 
provisions of 38 C.F.R. § 3.310, 
concerning secondary service connection, 
must be referenced in this letter.  

2.  Then, the Veteran's claims file should 
be returned to the examiner who conducted 
the March 2010 VA orthopedic examiner, or 
another qualified medical professional, for 
an addendum to the examination report.  
Based upon a review of the claims file, the 
clinical findings of the examination, and 
the Veteran's own reported history of 
injury, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed right shoulder disorder was 
caused or permanently worsened beyond 
natural progression as a consequence of 
injury resulting from the Veteran's 
service-connected knee and low back 
disorders (as described in his March 2007 
Notice of Disagreement).  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

3.  The RO/AMC should then review the 
record to ensure that all requested 
development has been accomplished in 
accordance with the Board's remand 
instructions.  If not, further corrective 
action must be taken.

4.  Then, the Veteran's claim for service 
connection for a residuals of a right 
shoulder injury, with a rotator cuff tear, 
should be readjudicated.  Full 
consideration should be given, under 
38 C.F.R. § 3.310, to the question of 
whether this disorder was incurred or 
aggravated as secondary to an injury 
resulting from the service-connected knee 
and low back disorders.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


